No.    95-50635
                                  - 1 -

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50635
                         Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,


versus

JAMES TYRONE HOSKINS,

                                              Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-94-CR-97-5
                       - - - - - - - - - -
                          April 29, 1996

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     James Tyrone Hoskins appeals his sentence for bank robbery.

Our review of the record and the arguments and authorities

convince us that no reversible error was committed.       The district

court’s application of the cross-reference provision contained in

U.S.S.G. 2.B3.1(c) was not clearly erroneous.       Hoskins has failed

to demonstrate his withdrawal from the joint criminal activity,

and the murder of Mrs. Parker was reasonably foreseeable in

connection with the bank robbery and botched get-away. United

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No.    95-50635
                                 - 2 -

States v. Puig-Infante, 19 F.3d 929, 942, 944-46. (5th Cir.

1994).   The district court did not impermissibly rely upon trial

testimony, as the incident referred to by the court was included

in Hoskins’ presentence report.

      IT IS FURTHER ORDERED that, in the interests of judicial

efficiency, Hoskins’ appeal is severed from that of his

co-defendant, Anthony James Coleman.

     AFFIRMED.